Citation Nr: 0938083	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  07-27 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, diagnosed as schizophrenia.

2.  Entitlement to service connection for collapsed lungs 
with shortness of breath.

3.  Entitlement to service connection for a jaw disorder, 
diagnosed as bruxism and tardive dyskinesia.

4.  Entitlement to service connection for ear aches, claimed 
as secondary to a jaw disorder, diagnosed as bruxism and 
tardive dyskinesia.

5.  Entitlement to service connection for an ear and jaw 
disorder, claimed as secondary to a jaw disorder, diagnosed 
as bruxism and tardive dyskinesia.

6.  Entitlement to service connection for missing teeth, 
claimed as secondary to a jaw disorder, diagnosed as bruxism 
and tardive dyskinesia.

7.  Entitlement to service connection for a hearing and 
speech disorder, claimed as secondary to a jaw disorder, 
diagnosed as bruxism and tardive dyskinesia.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  An acquired psychiatric disorder, diagnosed as 
schizophrenia, was not manifest during service, psychosis was 
not manifest within a year after discharge, and an acquired 
psychiatric disorder, diagnosed as schizophrenia, is not 
related to the Veteran's active service.

2.  Collapsed lungs with shortness of breath was not manifest 
during service and is not related to the Veteran's active 
service.

3.  A jaw disorder, diagnosed as bruxism and tardive 
dyskinesia, was not manifest during service and is not 
related to the Veteran's active service.

4.  Ear aches are not shown to have been caused or aggravated 
by a service-connected disease or injury.

5.  An ear and jaw disorder is not shown to have been caused 
or aggravated by a service-connected disease or injury.

6.  Missing teeth are not shown to have been caused or 
aggravated by a service-connected disease or injury.

7.  A hearing and speech disorder is not shown to have been 
caused or aggravated by a service-connected disease or 
injury.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, diagnosed as 
schizophrenia, was not incurred in or aggravated by active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Collapsed lungs with shortness of breath was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

3.  A jaw disorder, diagnosed as bruxism and tardive 
dyskinesia, was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

4.  Ear aches are not proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2008).

5.  An ear and jaw disorder is not proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310(a) (2008).

6.  Missing teeth are not proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2008).

7.  A hearing and speech disorder is not proximately due to 
or the result of a service-connected disease or injury. 38 
C.F.R. § 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claims.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

Letters dated in April 2005, October 2005, March 2006, July 
2006, September 2006, and October 2006 told the Veteran that 
VA would make reasonable efforts to obtain evidence necessary 
to support his claims.  He was informed that he was required 
to provide sufficient information to allow VA to obtain 
records.  He was asked to identify any VA or private medical 
treatment.  The various types of evidence that might support 
his claims were listed.  The letter outlined VA's 
responsibilities with respect to obtaining evidence on the 
Veteran's behalf.  The letters informed the Veteran of what 
the evidence needed to show in order to substantiate his 
service connection claims.

A March 2006 letter provided the Veteran with notice 
consistent with the requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Here, complete VCAA notice was provided prior to each 
adjudication of the Veteran's claims.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  The Veteran has not contended that any evidence 
relative to the issue decided herein is absent from the 
record.  The Veteran has been afforded an examination on the 
jaw disorder, diagnosed as bruxism and tardive dyskinesia, 
issue decided herein.  Because that claim is denied, and the 
Veteran has raised four other claims as secondary to the jaw 
disorder, examination for those claims is not warranted.  
With regard to schizophrenia and a collapsed lung, the Board 
finds that there is no competent evidence that these are 
chronic disorders that began in service, and there is no 
credible evidence of continuity of symptomatology.  
Therefore, referral for an examination is not necessary for 
these claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The examination afforded to the Veteran with regard to his 
jaw disorder was conducted by a dentist, who reviewed the 
claims file and service treatment records, solicited history 
and symptomatology from the Veteran, conducted a thorough 
examination, and provided a conclusion with a rationale based 
upon the record.  As such, the Board finds that this 
examination is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. 
App 295 (2008).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


Applicable Law and Regulations

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service and psychoses 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).


Schizophrenia

The Veteran has contended that he has heard voices since 
service.  Therefore, he believes that his currently diagnosed 
schizophrenia began in service.

In November 1966, the Veteran was examined for entry into 
service, and his psychiatric examination was normal.  At that 
time, he reported a history of depression or excessive worry 
and nervous trouble.  The Veteran's January 1971 separation 
psychiatric examination was normal.  In a January 1985 
service record, the Veteran denied ever having been treated 
for a mental condition.  A January 1985 Reserve service 
enlistment record shows the Veteran's psychiatric examination 
was normal.  He denied any history of depression or excessive 
worry or nervous trouble of any sort.

VA records beginning in October 1989 show the Veteran was 
diagnosed with and treated for schizophrenia.

In February 1990, the Veteran initiated a claim regarding 
non-service-connected pension due to his schizophrenia. He 
listed no treatment for his schizophrenia during or after 
service and specifically stated that he was seeking non-
service-connected pension.

In July 2001, the Veteran underwent VA psychiatric 
examination.  He indicated that he last worked in 1987.  He 
described auditory hallucinations.

Subsequent VA outpatient records show ongoing treatment for 
schizophrenia.

In a June 2006 written statement, the Veteran indicated that 
he had been hearing voices in his sleep since boot camp and 
throughout his service.

Based on this evidence, the Board finds that service 
connection is not warranted for any acquired psychiatric 
disorder, including schizophrenia.  Specifically, there is no 
competent evidence of record providing a link between any 
event in service and the current diagnosis of schizophrenia.  
There is no competent evidence that the Veteran incurred a 
chronic disorder during service that is now manifested as 
schizophrenia.  While the Veteran may contend that this is 
the case, he does not have the requisite medical training or 
knowledge to provide a competent opinion on this matter.  
Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Far more 
probative are the service department examinations disclosing 
a normal psychiatric evaluation in 1971 and 1985.  His 
assertion that he had a chronic psychiatric disability during 
service is far less persuasive than the contemporaneous 
evaluations disclosing a normal system.

With regard to continuity of symptomatology, the Veteran 
contended in June 2006 that he began hearing voices while he 
was in boot camp in service and has had this symptom since 
that time.  The evidence of record shows the Veteran 
currently describes auditory hallucinations, as described 
during psychiatric evaluation.  The Veteran is certainly 
competent to describe his symptoms and give his medical 
history.  Jandreau v. Nicholson, supra.  However, the Board 
finds that the Veteran's statements that he experienced 
hearing voices since boot camp are not credible.  First, the 
Veteran denied a history of any psychiatric symptoms in 
January 1985.  This is a signed, sworn document completed by 
the Veteran at the time of his examination for service.  
Furthermore, both the January 1971 separation examination 
report and January 1985 service examination report show the 
Veteran's psychiatric examination was normal.  Moreover, the 
Veteran initiated a claim for VA benefits in February 1990 
and did not initiate a claim for service connection for 
schizophrenia.  Instead, the Veteran applied only for non-
service-connected pension due to this diagnosis.  Silence 
here, when otherwise affirmatively speaking, constitutes 
negative evidence of continuity of symptomatology.

Here, the Board finds that the evidence against finding that 
there was continuity of symptomatology is more probative than 
and outweighs the evidence showing that there was continuity 
of symptomatology.  This evidence consists solely of the 
Veteran's June 2006 written statement.  The Board finds that 
all other evidence, which shows there was not continuity of 
symptomatology, contradicts the Veteran's statements.  As 
such, the more probative evidence demonstrates that there was 
not continuity of symptomatology, and the Board finds that 
the Veteran's statement in this regard is not credible.  As 
such, continuity of symptomatology is not demonstrated.

Finally, the Board finds, based on the above analysis, that 
there is no credible evidence that the Veteran manifested his 
schizophrenia within one year of separation from service.  As 
such, service connection on a presumptive basis is not 
warranted.

As indicated above, the evidence preponderates against the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, diagnosed as schizophrenia, 
and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Collapsed Lung and Shortness of Breath

The Veteran has contended that he has a collapsed lung and 
shortness of breath that is due to his service.

The January 1971 separation examination report shows the 
Veteran's lungs and chest were normal.  In a January 1985 
document, the Veteran denied ever having had asthma or 
respiratory problems.  A January 1985 reserve service 
examination showed the Veteran's lungs and chest were normal.  
On the accompanying medical history report form, the Veteran 
denied ever having had asthma or shortness of breath.

VA outpatient records dated in March and April 1999 show the 
Veteran's lungs were monitored.

In July 2001, the Veteran underwent VA examination for an 
unrelated claim.  He reported he had some medical problems 
when his lung collapsed two years ago while he was lifting 
weights.

In a September 2006 written statement, the Veteran indicated 
that he had a collapsed lung while in Hawaii and had 
shortness of breath as a result.  He had the same experience 
while stationed at San Diego.  He felt dizziness and had 
fainting spells.  He had shortness of breath and was taken to 
the sick bay.  He had no operation, as that collapsed lung 
was much milder.

Based on the evidence, the Board finds that service 
connection is not warranted for a collapsed lung with 
shortness of breath.  Specifically, there is no reliable 
evidence that the Veteran experienced a collapsed lung in 
service.  While the Veteran is competent to report his 
symptoms in service, he does not have the required medical 
training or knowledge to provide a competent opinion as to 
the diagnosis of his symptoms at that time.  Jandreau v. 
Nicholson, supra.  The presence or absence of a collapsed 
lung is not observable and outside lay competence.  More  
importantly, the 1971 release examination disclosing that the 
chest x-ray was normal and that the lungs and chest were 
normal are far more probative as to whether there was a 
respiratory disability during service.  Confirming the 1971 
normal results was the 1985 specific denial of respiratory 
problems and the normal chest and lungs on clinical 
evaluation.  In sum, his remote assertions of an in-service 
event are less reliable than the contemporaneous service 
records.

To the extent that the Veteran contends that he experienced 
continuity of symptomatology since service, the Board finds 
that these statements are not credible.  All of the other 
evidence of record, most of it created contemporaneously with 
the event, demonstrates that the Veteran was not experiencing 
shortness of breath since service.  He denied such a symptom 
in January 1985, and his lungs were normal on examination in 
January 1971 and January 1985.  Furthermore, the Veteran 
failed to raise this claim the first time he sought VA 
benefits.  Silence here constitutes negative evidence.

As such, the Board finds that a chronic disorder was not 
incurred in service and there is no credible evidence of 
continuity of symptomatology since service.  As the evidence 
preponderates against the Veteran's claim of entitlement to 
service connection for a collapsed lung with shortness of 
breath, it must be denied.  Gilbert v. Derwinski, supra.


Bruxism and Tardive Dyskinesia

The Veteran contends that he has bruxism and tardive 
dyskinesia that is due to service.

An October 1970 service record shows that a lateral x-ray of 
the Veteran's TMJs shows that space was preserved with normal 
excursion of the condyle in relation to the fossa on the 
right and limited excursion of the condyle in relation to the 
fossa on the left.  Dental records show a chronic TMJ 
problem.  The Veteran's January 1971 separation examination 
revealed no diagnoses of bruxism or tardive dyskinesia.  
Dental examination in January 1985 was noted to be 
acceptable.  At that time, the Veteran denied a medical 
history of severe tooth or gum trouble.

An August 2004 VA outpatient record shows the Veteran 
complained of active jaw movements.  These started in July.  
The diagnosis at that time was jaw dystonia of unknown 
etiology.  It was not bruxism.  It was possibly oramandibular 
dystonia, new onset.

A September 2004 VA outpatient record shows a diagnosis of 
tardive dyskinesia.

An October 2004 VA record shows that more than fifteen years 
ago, the Veteran began having involuntary movements of the 
jaw and tongue.  The assessment was that the Veteran had 
tardive dyskinesia due to neuroleptics, especially Mellaril, 
which the Veteran took until several years ago.

In an August 2005 written statement, the Veteran indicated 
that he had bruxism since boot camp.

In a subsequent August 2005 written statement, the Veteran 
indicated that, while he was in service, he was hit on the 
face during a football game and required stitches.  Now, his 
bruxism had gotten worse.  He says he injured his jaw at that 
time.

A December 2005 VA outpatient record attributed the Veteran's 
tardive dyskinesia to long-term typical antipsychotics.

In March 2006, the Veteran underwent VA examination.  He 
complained of bruxism many hours of the day and night.  He 
stated that he had TMJ pain while in service.  He had no 
complaint of jaw pain today.  The Veteran was only concerned 
with the chronic mastication movement that he experienced.  
He described his jaw injury in service.  On examination, the 
Veteran had ill-fitting dentures.  There was evidence of 
chronic jaw movement.  The examiner opined that the grinding 
and clenching problems could be improved with a well-fitted 
denture.  The diagnosis indicated that there was evidence of 
bruxism.  However, it did not appear to be associated with 
the TMJ diagnosis in 1970.  There was no bruxism or splint 
therapy mentioned in the service record.  The examiner also 
opined that the Veteran demonstrated tardive dyskinesia, left 
sternocleidomastoid hypertrophy, and ill-fitting dentures, 
which caused chewing discomfort.  The best treatment was a 
set of well-made dentures.

An August 2006 VA outpatient record shows the Veteran 
reported that his service records showed he had bruxism upon 
discharge from service.  Per the VA examination, the Veteran 
had a jaw injury in service and was diagnosed with bruxism.  
Therefore, the provider concluded that the disorder should be 
service connected, based on the Veteran's history.

An October 2006 VA record refers to the Veteran's disorder as 
neuroleptic-induced tardive dyskinesia with bruxism and 
choreoathetotic tongue movements.

A March 2008 VA outpatient record indicates that tardive 
dyskinesia developed fifteen years ago.

Based on the record, the Board finds that service connection 
is not warranted for bruxism and tardive dyskinesia.  The 
Veteran has asserted that he has had this disorder and 
symptoms since service.  While he is certainly competent to 
provide his history of symptoms, the Board finds that these 
statements are not credible and less probative than other 
evidence of record.  The Veteran denied any history of tooth 
or gum trouble in January 1985.  This is a signed, sworn 
document completed by the Veteran at the time of his service 
examination.  Furthermore, the first record showing 
complaints of these symptoms is dated in August 2004 and 
indicates they started in July.  The Board places great 
probative weight on the Veteran statements to a provider the 
first time he seeks treatment for a disorder.  Furthermore, 
subsequent records that date the Veteran's disability to 
fifteen years ago or more than fifteen years ago still 
indicate that the symptoms began after separation from 
service in 1971.  As such, the Board finds that the more 
probative and credible evidence shows that continuity of 
symptomatology is not present since service.

Additionally, the competent evidence of record establishes 
that the Veteran's bruxism and tardive dyskinesia are not 
related to any treatment in service, including that for TMJ.  
The Veteran does not have the required medical training or 
knowledge to provide a competent opinion as to the etiology 
of his disorder.  Jandreau v. Nicholson, supra.  Therefore, 
the RO sought the opinion of a medical professional, who 
concluded that they were not related.  This opinion was 
adequate and competent, and it is the only competent opinion 
of record as to this matter.  We note the August 2006 VA 
record, in which the provider opines that the Veteran's 
disorder should be service connected.  As this opinion is 
based upon evidence that the Board has determined is not 
credible, the opinion holds little, if any, probative weight.

As such, the Board concludes that the evidence preponderates 
against the Veteran's claim of entitlement to service 
connection for a jaw disorder, diagnosed as bruxism and 
tardive dyskinesia, and the claim must be denied.  Gilbert v. 
Derwinski, supra.


Secondary Claims

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  While there has been a change in 38 C.F.R. 
§ 3.310, this claim predated the amendment, and the change is 
clearly more restrictive.  As such, the original regulation 
is for consideration here.

The Veteran contends that his ear aches, ear and jaw 
condition, missing teeth, and  hearing and speech disorder 
are secondary to his jaw disorder, diagnosed as bruxism and 
tardive dyskinesia.

However, service connection for a jaw disorder, diagnosed as 
bruxism and tardive dyskinesia has been denied herein.  
Therefore, this theory of entitlement is not applicable to 
the Veteran, and service connection for these disorders must 
be denied.


ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed as schizophrenia, is denied.

Service connection for collapsed lungs with shortness of 
breath is denied.

Service connection for a jaw disorder, diagnosed as bruxism 
and tardive dyskinesia, is denied.

Service connection for ear aches, claimed as secondary to a 
jaw disorder, diagnosed as bruxism and tardive dyskinesia, is 
denied.

Service connection for an ear and jaw condition, claimed as 
secondary to a jaw disorder, diagnosed as bruxism and tardive 
dyskinesia, is denied.

Service connection for missing teeth, claimed as secondary to 
a jaw disorder, diagnosed as bruxism and tardive dyskinesia, 
is denied.

Service connection for a hearing and speech disorder, claimed 
as secondary to a jaw disorder, diagnosed as bruxism and 
tardive dyskinesia, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


